Dear Mr. Loga:
We received your request for our opinion on behalf of the Crescent River Port Pilots' Association.  You inquire if the Association is an agency or instrumentality of the state.
La.R.S. 34:995 provides that River Port Pilots may form themselves into an association as they deem fit.  This statute does not create any particular association of River Port Pilots but rather allows for River Port Pilots to do so themselves. Pursuant to La.R.S. 34:1001, complaints against River Port Pilots are to be heard pursuant to the Administrative Procedure Act before the Board of River Port Pilot Review.
We previously opined that River Pilots were exempt from jury duty pursuant to Rule 25 of the Louisiana Supreme Court rules which exempt public officers of the state from jury service.  See Attorney General Opinion 93-643.  Thus, although the individual pilots are considered to be public officers, there is no such classification for the association itself.  Therefore, it is our opinion that the Crescent River Port Pilots' Association is not an agency or instrumentality of the state.
We trust that this adequately responds to your request.  If you need additional information or have any questions, please feel free to contact our office.
With kindest regards,
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                     BY: ____________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:crt